DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites, “a body”, however such a limitation is already mentioned in parent claim 11.  For the purposes of examination, the body of claim 11 and claim 14 are deemed to be referring to the same element.

Regarding claim 18, the claim recites, “the first shaft”.  There is insufficient antecedent basis for this limitation.
Regarding claims 19-20, each of these claims contain the same indefinite subject matter as a base claim and stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903).
Regarding claim 1, Zurwelle discloses a power tool (27) comprising: 
a housing (28, 30); 
a motor disposed in the housing (col. 2 lines 65-68 – “motor housing 28”; also col. 3 lines 7-13, see Elligson below); 
an output spindle extending outward from the housing and configured to be rotationally driven by the motor (col. 3 lines 7-13, see Elligson below); 
a keyed chuck (29) coupled to the output spindle for rotation with the output spindle; 
a chuck key holder (11) configured to releasably retain a chuck key (17) having a first shaft (23) with a key (69) disposed thereon for operating the chuck, and a second shaft (21) coupled to first shaft generally perpendicular to the first shaft (fig. 3), the second shaft including a lever portion (portion of #21 that is to the right of #23 as seen in fig. 3), 
wherein the chuck key holder (11) includes a first recess (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) configured to receive the first shaft (col. 3 line 46 – col. 4 line 23) and a second recess (left side of 33 or 35 as seen in fig. 3) with a sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) configured to receive the second shaft (fig. 3; col. 3 lines 34-36) with the lever portion exposed from the sheath (fig. 3; portion of #21 that is to the right of #23 as seen in fig. 3 is not located in the left channel/sheath of 33/35.  At the very least, the lever portion is exposed in the opening of either 53/65 or 55/66; col. 4 lines 12-23).

The Office deems Zurwelle to disclose all the claimed features.  Wherein the Applicant may argue that a motor disposed in the housing and an output spindle extending outward from the housing and configured to be rotationally driven by the motor are not explicitly disclosed, the Office notes that Elligson, which was incorporated by reference in col. 3 lines 7-13 of Zurwelle, further teaches these features.
Elligson teaches a power tool comprising a motor (40) disposed in the housing (18, 20; figs. 1 and 3) and an output spindle (56) extending outward from the housing (shown in relief in figs. 3-4) and configured to be rotationally driven by the motor (col. 4 lines 17-35).
Given the teachings of Elligson and the suggestion of Zurwelle (col. 3 lines 7-13), it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the motor and output spindle arrangement of Elligson with the invention of Zurwelle.  Having a motor in the housing was notoriously common as it protects the motor and provides a means to have the tool driven to perform its known screwing/drilling operation.  Having an output shaft extend from the housing was equally well-known and provides a means for transmitting the force of the motor outside the shell of the housing so that the tool can be used against a workpiece or to drive a screw fastener.  This combination is also explicitly suggested by Zurwelle.

Regarding claim 7, Zurwelle discloses wherein the sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) is configured to enable angular rotation of the chuck key (17) about the first shaft (23) between a release position where the chuck key can be removed from the holder and a retained position where the chuck key is retained in the holder, such that the second shaft (21) can be removed by grasping the lever portion and pivoting the chuck key about the first shaft (col. 4 lines 58-60; The claimed intended use limitation referring to how the key is to be removed is deemed to be capable of being achieved by Zurwelle given the similarity of holding elements of the Zurwelle relative to the instant invention).

Regarding claim 8, Zurwelle discloses wherein the chuck key holder (11) further comprises a spring clip received (col. 3 line 66 - col. 4 line 3) in the first recess (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) for retaining the first shaft in the first recess.

Regarding claim 9, Zurwelle discloses wherein the first recess is configured to releasably retain a tool bit when the chuck key is removed from the chuck key holder (col. 3 lines 25-36; col. 4 lines 38-42).

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903) in view of Dagnan, III et al. (US Patent 10,183,394 B1) hereinafter referred to as Dagnan.
Regarding claim 2, Zurwelle discloses wherein the chuck key holder (11) is coupled to the housing (col. 2 lines 65 - 68), but fails to disclose where it is removably coupled.
However, Dagnan (fig. 15) teaches a tool accessory holder (10; col. 6 lines 58-60 – “other construction accessories”) that is removably coupled (via #44; col. 6 lines 51-67; col. 8 lines 20-30) to the housing (5000).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 3, Zurwelle as modified by Dagnan above discloses wherein the housing (Zurwelle – 28, 30; Dagnan – fig. 15, #5000) includes a handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) and the chuck key holder (Zurwelle – 11; Dagnan – 10) is removably coupled to the handle portion (Dagnan - via #44; col. 6 lines 51-67; col. 8 lines 20-30).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 4, Zurwelle as modified by Dagnan above discloses wherein the handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) includes a handgrip configured to be grasped by a hand of a user and a guard disposed in front of the handgrip with a space between the handgrip and the guard with the chuck key holder removably coupled to the guard (Dagnan – col. 8 lines 20-30; fig. 15 see below).

    PNG
    media_image1.png
    869
    761
    media_image1.png
    Greyscale


Regarding claim 5, Zurwelle as modified by Dagnan above discloses wherein the chuck key holder (Zurwelle – 11; Dagnan – 10) includes a body having an at least partially U-shaped cross section (Zurwelle – figs. 7 and 9, U-shaped cross sections of 51, 33 and 35) and configured to wrap at least partially around the handle portion (Dagnan – fig. 15; col. 8 lines 20-30).

Regarding claim 6, Zurwelle as modified by Elligson and Dagnan discloses a battery receptacle (Elligson – 12; col. 4 lines 1-4; Dagnan – fig. 15) coupled to a base of the handle portion opposite the motor housing for powering the motor (Elligson – 12; col. 4 lines 1-4; Dagnan – fig. 15; col. 8 lines 28-30, 55-61).
Given the teachings of Elligson and Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the battery receptacle of Elligson and Dagnan with the invention of Zurwelle.  Doing so would provide a portable power source to power the tool and allow it to actuate.

Claim(s) 10-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903) in view of Akazawa (US Patent 4,747,733).
Regarding claim 10, Zurwelle fails to disclose wherein the chuck key holder (11) includes a lock removably receivable over the first shaft when the first shaft is received in the first recess.
However, Akazawa teaches wherein the chuck key holder (6) includes a lock (8 or 9) removably receivable (col. 4 lines 22-27 – “elastically deformed”) over the first shaft when the first shaft is received in the first recess.
Given the teachings of Akazawa (Abstract), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the chuck key holder of Zurwelle with a removably receivable lock as in Akazawa.  Doing so would allow the holder to more positively hold the chuck key in place and ensure it did not become accidentally unsecured.

Regarding claim 11, Zurwelle discloses a power tool (27) comprising: 
a housing (28, 30); 
a motor disposed in the housing (col. 2 lines 65-68 – “motor housing 28”; also col. 3 lines 7-13, see Elligson below); 
an output spindle extending outward from the housing and configured to be rotationally driven by the motor (col. 3 lines 7-13, see Elligson below); 
a keyed chuck (29) coupled to the output spindle for rotation with the output spindle; 
a chuck key holder (11) configured to releasably retain a chuck key (17) with a key disposed thereon for operating the chuck, the chuck key holder including a body (11) and a recess (49, 51, 53, 55, left side of 33/35) configured to receive the chuck key.

Wherein the Applicant may argue that a motor disposed in the housing and an output spindle extending outward from the housing and configured to be rotationally driven by the motor are not explicitly disclosed, the Office notes that Elligson, which was incorporated by reference in col. 3 lines 7-13 of Zurwelle, further teaches these features.
Elligson teaches a power tool comprising a motor (40) disposed in the housing (18, 20; figs. 1 and 3) and an output spindle (56) extending outward from the housing (shown in relief in figs. 3-4) and configured to be rotationally driven by the motor (col. 4 lines 17-35).
Given the teachings of Elligson and the suggestion of Zurwelle (col. 3 lines 7-13), it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the motor and output spindle arrangement of Elligson with the invention of Zurwelle.  Having a motor in the housing was notoriously common as it protects the motor and provides a means to have the tool driven to perform its known screwing/drilling operation.  Having an output shaft extend from the housing was equally well-known and provides a means for transmitting the force of the motor outside the shell of the housing so that the tool can be used against a workpiece or to drive a screw fastener.  This combination is also explicitly suggested by Zurwelle.

Zurwelle as modified by Elligson fails to disclose a lock is coupled to the body and configured to slide over the chuck key when retained in the recess to retain the chuck key in the recess.
However, Akazawa teaches wherein the chuck key holder (6) includes a lock (8 or 9) is coupled to the body configured to slide over the chuck key when retained in the recess to retain the chuck key in the recess (col. 4 lines 22-27 – “elastically deformed”).
Given the teachings of Akazawa (Abstract), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the chuck key holder of Zurwelle with a removably receivable lock as in Akazawa.  Doing so would allow the holder to more positively hold the chuck key in place and ensure it did not become accidentally unsecured.

Regarding claim 15, Zurwelle discloses wherein the recess (49, 51, 53, 55, left side of 33/35) is configured to receive a T-shaped chuck key (17; fig. 3), the recess including a first recess portion (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) configured to receive a first shaft (23) of the chuck key with the key (69) disposed thereon and a second recess portion (left side of 33 or 35 as seen in fig. 3) configured to receive a second shaft (21) of the chuck key coupled to the first shaft of the chuck key generally perpendicular to the first shaft (fig. 3).

Regarding claim 16, Zurwelle discloses wherein the body includes a sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) configured to receive a one end portion of the second shaft (fig. 3; col. 3 lines 34-36) of the chuck key with a lever portion of the chuck key exposed from the sheath (fig. 3; portion of #21 that is to the right of #23 as seen in fig. 3 is not located in the left channel/sheath of 33/35.  At the very least, the lever portion is exposed in the opening of either 53/65 or 55/66; col. 4 lines 12-23).

Regarding claim 17, Zurwelle discloses wherein the sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) is configured to enable angular rotation of the chuck key (17) about the first shaft (23) between a release position where the chuck key can be removed from the holder and a retained position where the chuck key is retained in the holder, such that the second shaft (21) can be removed by grasping the lever portion and pivoting the chuck key about the first shaft (col. 4 lines 58-60; The claimed intended use limitation referring to how the key is to be removed is deemed to be capable of being achieved by Zurwelle given the similarity of holding elements of the Zurwelle relative to the instant invention).

Regarding claim 18, Zurwelle as modified by Akazawa above discloses wherein the lock (Akazawa – 8 or 9) includes a sliding lock body configured to slide over the first shaft when the first shaft is received in the first recess (Akazawa – col. 4 lines 22-27 – “elastically deformed”).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903) in view of Akazawa (US Patent 4,747,733) in view of Dagnan (US Patent 10,183,394 B1).
Regarding claim 12, Zurwelle discloses wherein the chuck key holder (11) is coupled to the housing (col. 2 lines 65 - 68), but fails to disclose where it is removably coupled.
However, Dagnan (fig. 15) teaches a tool accessory holder (10; col. 6 lines 58-60 – “other construction accessories”) that is removably coupled (via #44; col. 6 lines 51-67; col. 8 lines 20-30) to the housing (5000).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 13, Zurwelle as modified by Dagnan above discloses wherein the housing (Zurwelle – 28, 30; Dagnan – fig. 15, #5000) includes a handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) and the chuck key holder (Zurwelle – 11; Dagnan – 10) is removably coupled to the handle portion (Dagnan - via #44; col. 6 lines 51-67; col. 8 lines 20-30).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 14, Zurwelle as modified by Dagnan above discloses wherein the chuck key holder (Zurwelle – 11; Dagnan – 10) includes a body having an at least partially U-shaped cross section (Zurwelle – figs. 7 and 9, U-shaped cross sections of 51, 33 and 35) and configured to wrap at least partially around the handle portion (Dagnan – fig. 15; col. 8 lines 20-30).

Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art of record not relied upon generally relates to tool mounted accessory holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731